


Final 4/10/12


[charterlogo.jpg]


Executive Bonus Plan


OVERVIEW


The Executive Bonus Plan (“Plan”) of Charter Communications, Inc. (the
“Company”) is an annual plan that provides eligible employees an incentive to
align goals and performance with the Company's strategic objectives. As with all
compensation plans, this Plan is created based on the Company's current business
position, and may be examined and changed in accordance with any changes in
business position.


OBJECTIVE


Provide a strong corporate identity and provide awards commensurate with the
achievement of aggressive financial performance measures and customer
satisfaction goals.


Foster teamwork throughout the company, operating groups, KMAs, systems and
functional areas.


Evaluate effort and contribution based on a combination of specific objectives
and performance that correlate with the Company's long-term business plan and
compensation strategy.


ELIGIBILITY


Executive Officers of the Company and certain other managerial and professional
employees of the Company and its subsidiaries are eligible to participate in the
Company's Executive Bonus Plan. Eligibility for participation in the Plan is
based on the employee's position level and salary grade in the organization. A
bonus target (i.e., percentage of base pay) will be assigned annually to
strategic positions in the Company based on market competitiveness as well as
overall impact. Actual bonus eligibility is determined by Senior Management.


AWARDS


Senior Management will develop annual performance measures under the Plan,
including establishing target awards, provided that up to 20% of any target
award or actual award under the Plan may or may not be paid to any participant
in the Plan at the sole discretion of the Company's Chief Executive Officer or
the Board's Compensation and Benefits Committee, regardless of the level of
attainment of the annual performance measures. The measures and awards will be
subject to the approval of the Board of Directors, or the Board's Compensation
and Benefits Committee. Once approved, management will communicate the
performance measures, target awards, including any portion of such awards which
may be discretionary, and other details to employees who are eligible for
bonuses. All such measures, awards and other details shall be subject to the
terms of the Plan.

1

--------------------------------------------------------------------------------






ADMINISTRATION


All bonus payments made pursuant to this Plan are subject to the approval of the
Board of Directors, or the Board's Compensation and Benefits Committee. Bonuses
for eligible employees for any plan year will be determined based on the extent
to which the Company's (or, if applicable, an employee's particular operating
group or key market area's) performance during that year meets or exceeds
budgeted goals with respect to performance measures as set forth in the Bonus
Plan, subject to the payment of any discretionary portion of the bonus. It is
the intention of the Company to pay bonuses pursuant to the Plan, no later than
March 15th of the following year, but the payment date may vary based on
management discretion.


Unless otherwise provided by law, bonuses are not considered earned until paid.
If an individual's employment is terminated (either voluntarily or
involuntarily) prior to the date on which any bonus is paid, payment of the
bonus (in whole or in part) shall be at the sole and exclusive discretion of
management; provided that, an individual shall be considered an active employee,
eligible for the prior year's bonus, similar to other active employees in the
Plan, if an individual has separated from the Company between December 31 and
the date on which the bonus is paid due to position elimination, death,
disability or retirement. Any decision by management to pay any portion of the
bonus to an individual whose employment has been terminated must be approved by
the SVP of Human Resources and included as a provision in a separation agreement
and full release executed by the individual. Participants on a leave of absence
when the bonuses are paid will receive their bonus upon returning to an active
status.


As with all compensation programs, this Plan or an individual's Target Award may
be reviewed periodically and changed, supplemented or eliminated if deemed
appropriate by the Company, within its discretion. Employees are eligible for
only one bonus plan and any variance to this limitation requires the approval of
both Senior Management and the SVP - Human Resources. Employees who are eligible
to participate in a commission plan are not eligible for the Executive Bonus
Plan.


This document is only intended to describe the terms of the bonus structure, and
no employee should interpret it as an employment contract or a contract of any
other kind.



2